fN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MEEGHAN CARTER, Individually, )
and as Administratrix of the Estate of )
MARGARET RACKERBY FLINT, )
Decedent,

Plaintiff,

v. C.A. No. Nl7C-05-353 MMJ

MICHAEL PRINCIPE, D.O., ERIC )
JOHNSON, M.D., and CHRISTIANA)
CARE HEALTH SERVICES, INC., )

)
Defendant. )

Submitted: June 6, 2017
Decided: June 20, 2017

Upon Defendant Michael Principe, D.O.’s
Request to Determine if the Affidavit of Merit
Complies With 18 Del. C. §§ 6853(a)(l) and (c)

Q_RD_ER

Section 6853(a)(l) of title 18 of the Delaware Code provides that all
healthcare negligence complaints must be accompanied by an affidavit of merit as
to each defendant signed by an expert Witness, accompanied by a current
curriculum vitae of the Witness, stating that there are reasonable grounds to believe

that there has been healthcare medical negligence committed by each defendant

ln this case, two affidavits of merit Were filed under seal, as required.
Pursuant to 18 Del. C. § 6853(d), Defendant Michael Principe, D.O., requested in
camera review to determine compliance With sections 6853(a)(l) and (c). The

Court has reviewed the affidavits of merit and the accompanying curriculum vitae.

The Court finds:
l. Two affidavits are signed by expert Witnesses.
2. Both affidavits are accompanied by a current curriculum vitae.
3. The affidavits set forth each expert’s opinion that there are reasonable

grounds to believe that the applicable standard of care Was breached by each
named defendant.

4. The affidavits set forth each expert’s opinion that there are reasonable
grounds to believe that specifically enumerated breaches by each defendant
proximately caused the injuries claimed in the complaint.

5. Both expert Witnesses Were licensed to practice medicine as of the
date of each affidavit

6. In the 3 years immediately preceding the alleged negligent act, the
expert Witnesses Were engaged in the treatment of patients and/or in the
teaching/academic side of medicine in the fields of Orthopaedic Surgery and

General Vascular Surgery.

7. The expert witnesses are board-certified. One in Orthopaedic Surgery
and the other in General Vascular Surgery.

THEREFORE, the Court having reviewed in camera the affidavits of merit
and accompanying curriculum vitae of plaintiff s expert witnesses, the Court finds
that the affidavits of merit comply with sections 6853(a)(l) and (c) of title 18 of
the Delaware Code.

IT IS SO ORDERED.

 

Th%i»!bno@% Mary M. Johnston